UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 333-151633 MAGNOLIA SOLAR CORPORATION (Exact Name of small business issuer as specified in its charter) Nevada 39-2075693 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 54 Cummings Park, Suite 316, Woburn, MA 01801 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (781) 497-2900 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May 8, 2014, the issuer had37,208,634 outstanding shares of Common Stock. i TABLE OF CONTENTS Page PARTI Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PARTII Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 30 ii PART I FINANCIAL INFORMATION 1 MAGNOLIA SOLAR CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2014 (UNAUDITED) AND DECEMBER 31, 2013 ASSETS March 31, December 31, CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expense Total current assets Fixed assets, net OTHER ASSETS License with Related Party, net of accumulated amortization Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Current portion of Original Issue Discount Senior Secured Convertible Promissory Note, net of discount Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 75,000,000 shares authorized, 34,978,955 and 33,835,268 shares issued and outstanding Additional paid-in capital Additional paid-in capital - warrants Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 MAGNOLIA SOLAR CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 AND FOR THE PERIOD JANAURY 8, 2008 (INCEPTION) THROUGH MARCH 31, 2014 JANUARY 8, 2008 (INCEPTION) THREE THREE THROUGH MONTHS ENDED MONTHS ENDED MARCH 31, MARCH 31, 2014 MARCH 31, 2013 REVENUE $ $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES Indirect and administrative labor Professional fees Depreciation and amortization expense General and administrative Total operating expenses OTHER (INCOME) EXPENSE Interest expense including amortization of OID and debt discount, net Forgiveness of debt - ) ) Total other (income) expense LOSS BEFORE PROVISION FOR INCOME TAXES ) ) ) PROVISION FOR INCOME TAXES - - - NET LOSS $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING NET LOSS PER SHARE $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 MAGNOLIA SOLAR CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) FOR THE PERIOD JANUARY 8, 2008 (INCEPTION) THROUGH MARCH 31, 2014 (INCLUDING MOBILIS RELOCATION SERVICES - PRE-MERGER) Deficit Additional Accumulated Additional Paid-In During the Common Stock Paid-In Capital - Development Shares Amount Capital Warrants Stage Total Balance - November 19, 2007 - $
